Citation Nr: 1736885	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  07-16 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD and depression.

3.  Entitlement to a separate rating for depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to April 1971, including meritorious service in the Republic of Vietnam.

Initial Rating for PTSD and Depression AND Separate Rating for Depression

The matters of entitlement to a higher initial rating for PTSD and depression and entitlement to a separate rating for depression are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from an April 2009 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a single 50 percent rating for that disability, together with his already service-connected depression, effective October 11, 2006.

In September 2009, the Board issued a decision (by a Veterans Law Judge other than the undersigned) that (in pertinent part) denied a rating in excess of 50 percent for PTSD and depression and denied a separate rating for depression.  The Veteran appealed those portions of the Board's decision to the Court.

In June 2010, the Court issued an Order that vacated the September 2009 Board decision with regard to those issues, and remanded those matters for readjudication consistent with instructions outlined in a June 2010 Joint Motion for Partial Remand by the parties.

After remanding these issues in June 2011, the Board issued a decision in April 2012 (by the same Veterans Law Judge who authored the September 2009 decision) that (in pertinent part) denied a rating in excess of 50 percent for PTSD and depression and denied a separate rating for depression.  The Veteran appealed those portions of the Board's decision to the Court.

In May 2013, the Court issued a Mandate that vacated the April 2012 Board decision with regard to those issues, and remanded those matters for readjudication consistent with instructions outlined in its May 2013 Memorandum Decision.

In September 2014 and in March 2016, these issues were remanded by the Board for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

Service Connection for OSA

The matter of entitlement to service connection for OSA is before the Board on appeal from an October 2012 rating decision of the Lincoln RO.

In September 2014 and in March 2016, this issue was remanded by the Board for additional development.

TDIU Rating

The matter of entitlement to a TDIU rating is before the Board on appeal from a December 2012 rating decision of the Lincoln RO.

In September 2014 and in March 2016, this issue was remanded by the Board for additional development.

Additional Notes

The following matters are not currently before the Board: (1) entitlement to service connection for a hiatal hernia (because this claim was denied in a final February 2009 Board decision); (2) entitlement to increased ratings for prostate adenocarcinoma (because a rating in excess of 40 percent prior to January 15, 2008 was denied, and a rating of 60 percent - but no higher - from January 15, 2008 was granted, in a final September 2009 Board decision); (3) entitlement to service connection for gastroesophageal reflux disease (GERD) (because this claim was denied in a final September 2009 Board decision); and (4) entitlement to service connection for irritable bowel syndrome (IBS) (because this claim was denied in a final September 2009 Board decision).

The issues of entitlement to a higher initial rating for PTSD and depression and entitlement to a separate rating for depression are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed OSA was caused by his service-connected PTSD and depression.

2.  It is reasonably shown that the Veteran's service-connected disabilities (rated 90 percent combined, and individually as follows: 60 percent for prostate adenocarcinoma; 50 percent for PTSD and depression; 20 percent for erectile dysfunction; and 10 percent for tinnitus) preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for OSA, as secondary to service-connected PTSD and depression, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for OSA

The medical evidence of record documents that the Veteran has been diagnosed with OSA during the period of the current claim (including on VA sleep apnea examination in December 2011).  The record reflects that the Veteran is service-connected for PTSD and depression.  In October 2016, a private nurse practitioner opined as follows: "It is more likely than not (greater than a 50% probability) that the [V]eteran's Obstructive Sleep Apnea (OSA) condition with CPAP is Secondary to, Related to, and/or Aggravated by his service connected PTSD with Mental Health Medications with an associated Sleep Disturbance, Weight Gain[,] and Decreased Activity."  This opinion is the most probative evidence of record addressing a causal link between the Veteran's currently diagnosed OSA and his service-connected PTSD and depression, because it is supported by adequate rationale.  [The Board finds that the other medical opinions of record (from VA examiners) are entitled to no probative weight, due to being either inadequate (by not addressing all of the questions posed) or too speculative in nature.]  Thus, service connection for OSA, as secondary to service-connected PTSD and depression, is warranted.  See 38 C.F.R. § 3.310.

TDIU Rating

The Veteran is currently service-connected for the following disabilities: prostate adenocarcinoma (rated 60 percent); PTSD and depression (rated 50 percent); erectile dysfunction (rated 20 percent); and tinnitus (rated 10 percent).  His combined rating percentage is 90 percent.  [In light of the Board's current decision, the Veteran is also now service connected for OSA, at a rating to be determined by the AOJ when this award is implemented.]

The record reflects that the Veteran's highest level of education is completing 11th grade of high school; that he has worked in the past as a heavy equipment operator and a school bus driver; and that he has not been gainfully employed since 2015, when he retired from his most recent job as a school bus driver.

In October 2016, a private nurse practitioner opined as follows: "It is more likely than not (greater than a 50% probability) that [the Veteran's] current service connected medical conditions (as delineated above) render him unable to perform substantially gainful employment."  This opinion is the most probative evidence of record addressing the Veteran's ability to obtain and maintain substantially gainful employment, because it is supported by adequate rationale providing great detail as to why his service-connected disabilities prevent him from working gainfully.  [The Board finds that the other medical opinions of record (from VA examiners) are entitled to less probative weight, because the rationale provided for each of those opinions is less detailed in nature.]

The Veteran meets the schedular percentage requirements for a TDIU rating, in accordance with 38 C.F.R. § 4.16(a).  Furthermore, the evidence of record reasonably shows that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his work history and education.  A medical professional (the private nurse practitioner in October 2016) has persuasively described the limiting effects of the Veteran's service-connected disabilities on his ability to work.  Accordingly, a TDIU rating is warranted.


ORDER

Service connection for OSA, as secondary to service-connected PTSD and depression, is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.





REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims for a higher initial rating for PTSD and depression and for a separate rating for depression, so that every possible consideration is afforded.

In the May 2013 Memorandum Decision, the Court provided specific directives for readjudication of the claim for a separate rating for depression.  In particular, it noted that although the Veteran had both service-connected PTSD and service-connected depression, under binding case law, separately diagnosed psychiatric conditions may be separately rated if they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 177, 1380 (Fed. Cir. 2009).  The Court noted that, in the current case, the Veteran appeared to have separate manifestations of the service-connected PTSD and the service-connected depression.

While the rating issues pertaining to the mental disorders were remanded by the Board for clarifying VA medical opinions in accordance with the Court's May 2013 directive and the Amberman decision, the November 2014 psychiatric examiner essentially repeated the inconsistent conclusions of previous examiners discussed by the Court in the May 2013 Memorandum Decision.  The November 2014 VA examiner, and previous psychiatric examiners, found that the symptoms attributable to the Veteran's PTSD and other psychiatric disorder (currently characterized by the November 2014 examiner as an adjustment disorder with depressed mood) overlap and cannot be differentiated, indicating that separate ratings for the two disorders are not warranted.  The examiners have further found that separate Global Assessment of Functioning (GAF) scores for the two disorders cannot be assigned, noting that GAF is "inseparable."

However, in these reports, the examiners have also addressed Criteria A-H as to the Veteran's PTSD, and in so doing, have discussed a constellation of symptoms attributable to the Veteran's PTSD alone that facially do not overlap with the symptoms attributable to the other psychiatric disorder.  In short, it appears that while the symptoms attributable to the adjustment disorder with depressed mood may be subsumed with those attributable to PTSD, the PTSD is manifested by numerous symptoms that appear distinct and dissimilar, despite the VA examiners' final conclusions to the contrary.  An opinion clearly reconciling this matter must be afforded in order to comply with the May 2013 Memorandum Decision and subsequent September 2014 and March 2016 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

[The May 2016 VA psychiatric examination, conducted by the same examiner who conducted the November 2014 VA examination, did not provide an adequate opinion on this point, and in fact provided conflicting evidence.  At the beginning of the examination report, the VA examiner noted the Veteran's two mental disorder diagnoses - PTSD and Adjustment Disorder with depressed mood - and opined that it was not possible to differentiate what symptom(s) is/are attributable to each diagnosis, for the reason being that "the [V]eteran's symptoms of PTSD and Adjustment Disorder with depressed mood[,] chronic[,] are so intertwined as to be ins[e]p[a]rable."  However, later in the examination report, the VA examiner stated as follows: "The benefit of the doubt remains for this [V]eteran that he continues to exhibit PTSD with secondary Adjustment Disorder with Depressed Mood, Persistent."  The Board finds the use of the word "secondary" to be confusing (and conflicting) with regard to the exact point needing clarification in order to readjudicate the claims appropriately.]

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should arrange for a PSYCHIATRIC EXAMINATION of the Veteran BY A DIFFERENT EXAMINER to ascertain the severity of his service-connected PTSD and depression.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should be provided a copy of the criteria for rating mental disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please explicitly state whether the Veteran's service-connected PTSD symptoms and service-connected depression symptoms overlap to such an extent that they cannot be differentiated by symptoms, and explain WHY.  If the symptoms ARE distinguishable, then please clearly identify which symptoms are due to the service-connected PTSD only, and which symptoms are due to the service-connected depression only, and assign separate GAF scores to each service-connected disability.

b. Please identify the nature, frequency, and severity of ALL current manifestations of the Veteran's psychiatric disabilities.  The examination report must include a full psychiatric diagnostic assessment, including a GAF score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner is requested to provide findings in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), rather than the currently-published DSM-5.  [The implementation of the DSM-5 through updated VA regulations applies ONLY TO applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.]

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for a separate rating for depression, FOLLOWED BY adjudication of the increased rating claim remaining on appeal (characterized accordingly, in light of the determination made on the separate rating issue).  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


